Citation Nr: 1749019	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  17-10 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an evaluation higher than 10 percent for enucleation, left eye.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1952 to August 1954. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Enucleation, left eye is manifested by an anatomical loss of the left eye and corrected vision that is 20/40 or better in the non service-connected right eye.  


CONCLUSION OF LAW

The criteria for an evaluation higher than 10 percent disabling for enucleation, left eye are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.79, Diagnostic Code 6063-6066 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA)

The Board initially notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).

ANALYSIS  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal concerning an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran appeals the denial of a rating higher than 10 percent for enucleation, left eye.  His left eye disability is currently rated under Diagnostic Codes 6066-6063.  The Veteran's left eye enucleation has historically been rated as 10 percent disabling, based on aggravation of his preexisting left eye disability.  The 10 percent rating is derived by finding that the Veteran's left eye enucleation matched the schedular rating criteria for a 40 percent rating, then in subtracting the 30 percent preexisting disability percentage from the 40 percent rating the 10 percent evaluation is assigned.  

The severity of visual acuity is determined by applying the criteria set forth at 38 C.F.R. § 4.79.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.79, Diagnostic Codes 6061 to 6066.

Diagnostic Code 6063 provides the following criteria for the anatomical loss of one eye based upon the visual acuity of the other (remaining) eye.  A 40 percent rating is warranted when visual acuity in the remaining eye is correctable to 20/40.  A 50 percent rating is warranted when visual acuity in the remaining eye is correctable to 20/50.  A 60 percent rating is warranted when visual acuity in the remaining eye is correctable to 20/70 or 20/100.  A 70 percent rating is warranted when visual acuity in the remaining eye is correctable to 20/200.  An 80 percent rating is warranted when visual acuity in the remaining eye is correctable to 15/200.  A 90 percent rating is warranted when visual acuity in the remaining eye is correctable to 10/200. A 100 percent rating is warranted when visual acuity in the remaining eye is correctable to 5/200.  38 C.F.R. § 4.79, Diagnostic Code 6063.

Under DC 6066, a non-compensable rating is assigned for impairment of central visual acuity when vision in both eyes is correctable to 20/40.  A 10 percent rating is assigned for impairment of central visual acuity in the following situations: (1) when the corrected visual acuity is 20/50 in one eye and 20/40 in the other eye; (2) when vision in both eyes is correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.79, DC 6066.

A 20 percent rating is warranted for impairment of central visual acuity in the following situations: (1) when the corrected visual acuity is 15/200 in one eye and 20/40 in the other eye; (2) when the corrected visual acuity is 20/200 in one eye and 20/40 in the other eye; (3) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; or (4) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50.  38 C.F.R. § 4.79, DC 6066.

When only one eye is service-connected, subject to the provisions of 38 C.F.R. § 3.383 (a), the visual acuity of the other eye will be considered to be 20/40 for the purposes of evaluating the service-connected visual impairment.  38 C.F.R. § 4.75(c). 

The maximum evaluation for visual impairment of one eye must not exceed 30 percent unless there is anatomical loss of the eye.  38 C.F.R. § 4.75(d).

Loss of use or blindness of one eye, having only light perception, will be held to exist when there is inability to recognize test letters at one foot and when further examination of the eyes reveals that perception of objects, hand movements, or counting fingers cannot be accomplished at distances less than three feet.  See 38 C.F.R. §§ 3.350(a)(4), 4.79.

In November 2013, the Veteran indicated that his left eye disability had increased in severity.  In relation to his claim for an increased rating, the Veteran was afforded a VA examination in May 2014.  Status post pseudophakia OD, status post enucleation and subsequent ocular prosthesis OS status post ocular trauma, des with salzmnann nodules OD, meibomitis/blepharitis OU, diabetes mellitus w/o radiculopathy OU and left ptosis eyelid surgery repair was diagnosed at that time.  

During the March 2016 VA examination, the Veteran was diagnosed with acquired absence of the left eye and pseudophake OD.  Visual acuity of the left eye was as follows: uncorrected distance 5/200, uncorrected near 5/200, corrected distance 5/200 and corrected near 5/200.  For the right eye, his corrected near and distance vision was 20/40 or better.  His pupils were round and reactive to light.  He did not have a difference equal to two or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision.  There was an anatomical loss of the left eye but the Veteran was able to wear an ocular prosthesis.  

Examination revealed that the Veteran's vision was not limited to no more than light perception only.  He was unable to perceive objects, hand movements, or count fingers at 3 feet and unable to recognize test letters at 1 foot or closer in the left eye.  Examination revealed there was left eye contraction of a visual field and loss of visual field, homonymous hemianopsia, loss of temporal half of visual field, loss of nasal half of visual field, loss of inferior half of visual field, loss of superior half of visual field and scotoma affecting at least 1/4 of the visual field and centrally located scotoma.  During the past 12 months, the Veteran did not have any incapacitating episodes attributable to any eye conditions.  

Here, the evidence shows that the Veteran has an anatomical loss of the left eye and corrected vision that is 20/40 or better in the non service-connected right eye.  This warrants a 40 percent rating under Diagnostic Code 6063.  In making this determination, the Board finds that a rating higher than 40 percent disabling under Diagnostic Codes 6063-6066 is not warranted as vision in the right eye is shown to be 20/40 or better.  As already noted, the Veteran's preservice baseline disability rating of 30 percent is subtracted from the 40 percent leaving him a disability rating of 10 percent for his service-connected enucleation, left eye.  See 38 C.F.R. §§ 3.322(a), 4.22.  Thus, the 10 percent evaluation currently awarded represents the maximum rating assignable for the aggravation of the left eye enucleation.  

A note under DC 6063 advises entitlement to special monthly compensation under 38 C.F.R. § 3.350 should also be considered.  This regulation provides that special monthly compensation under 38 U.S.C. § 1114(k) is payable for blindness of one eye having only light perception.  38 C.F.R. Â§ 3.350(a).  The Board notes that, effective April 4, 1991, the Veteran has been in receipt of SMC under 38 U.S.C. § 1114(k) and 38 C.F.R. § 3.350(a) for loss of use of one eye having only light perception.

In sum, the Board finds that the Veteran's overall disability picture most nearly approximates a 10 percent disability rating.  The Board has considered whether a higher rating by analogy is available through another other diagnostic code that considers similar symptoms.  In this case, however, the Board finds no other provision upon which to assign a higher rating.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  For the reasons set forth, the Board finds against a rating higher than10 percent for left eye enucleation, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to an evaluation higher than 10 percent for enucleation, left eye is denied.  


____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


